Citation Nr: 1109737	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cervical spine degenerative joint disease and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2010.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran has limited the appeal to the issue of entitlement to service connection for cervical spine disorder.  Transcript at 2 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for cervical spine degenerative disc disease and degenerative joint disease.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

The Veteran testified that in addition to wear and tear to the joints as a result of physical activity required during service, she was also in a motor vehicle accident during service in 1984, at which time she hit her head on the rear view mirror, with a "whiplash" effect to the neck.  Transcript at 3-4 (2010).  The Board notes that while the April 2007 VA examiner stated that an opinion in regard to whether cervical spine degenerative joint and disc disease was related to service could not be provided without resort to speculation, the examiner's conclusion is not supported with sufficient rationale and explanation as to why an opinion in the positive or negative could not be provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the April 2007 VA examination report notes service treatment records are negative for relevant symptoms, and that the Veteran stated that the symptoms "mainly" occurred after separation.  The Board further notes that service treatment records reflect complaints of muscle aches in February 1981, with a significant increase in activity noted over the preceding few days, and the assessment was myalgia secondary to exercise.  An October 1984 record notes the Veteran had been in a traffic accident two hours earlier and had hit her forehead on the rear view mirror with complaints of lightheadedness and headache, and the assessment was contused scalp.  In addition, a November 1985 examiner reported objective neck muscle tension, and a November 1988 record documents complaints of neck pain and headache.  

In addition to the relevant in-service complaints and/or findings, post-service findings on magnetic resonance imaging (MRI) of the cervical spine in September 2009 included degenerative changes, foraminal stenosis, and disc protrusion.  In this case, there is relevant evidence and insufficient evidence upon which to base a determination.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether cervical spine degenerative joint disease and/or cervical spine degenerative disc disease is etiologically related to in-service disease or injury or is otherwise related to service.

The Board notes that in October 2006, the Veteran asserted that upper back pain radiates to the shoulder, arm, and hand, and VA records, dated in April 2005, note shoulder tendonitis and rhomboid strain, and a September 2008 record notes a restricted ability to lift with the left arm most likely due to the impairment of motion at the left lower cervical spine and upper thoracic spine facet joints combined with upper quarter muscular imbalances.  In addition, as noted, a November 1988 service treatment record documents complaints of neck pain and headache, the Veteran testified that migraine headaches were precipitated by neck pain, Transcript at 8 (2010), and service connection for migraines was granted in a January 2008 rating decision.  The Board notes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

In that regard, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c). 38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's cervical spine degenerative joint disease and degenerative disc disease.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished. The AOJ should request that the VA examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that cervical spine degenerative joint disease and/or degenerative disc disease had an onset during service or that degenerative joint disease had its onset within the initial year after separation or cervical spine disorder is otherwise related to service or is proximately due to or been chronically worsened (aggravated) by service-connected disability, to include service connected migraines and lumbar spine degenerative disc disease with disc bulging and moderate narrowing of the neural foramina, and if aggravated by service-connected disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


